--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
 
STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (as amended, modified, restated or supplemented from
time to time, this “Agreement”), dated as of May 28, 2008, among LV
ADMINISTRATIVE SERVICES, INC., as administrative and collateral agent for the
Creditor Parties (as defined below) (the “Pledgee”), PERVASIP CORP. (f/k/a  eLEC
Communications Corp.), a New York corporation (the “Company”), and each of the
other undersigned parties (the Company and each such other undersigned party, a
“Pledgor” and collectively, the “Pledgors”).
 
BACKGROUND
 
The Company has entered into a Securities Purchase Agreement, dated as of the
date hereof (as amended, modified, restated or supplemented from time to time,
the “Securities Purchase Agreement”) pursuant to which the Creditor Parties (as
defined in the Securities Purchase Agreement) party thereto provide or will
provide certain financial accommodations to the Company.
 
In order to induce the Pledgee and the other Creditor Parties to provide or
continue to provide the financial accommodations described in the Securities
Purchase Agreement, each Pledgor has agreed to pledge and grant a security
interest in the collateral described herein to the Pledgee on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. Defined Terms.  All capitalized terms used herein which are not defined shall
have the meanings given to them in the Securities Purchase Agreement.
 
2. Pledge and Grant of Security Interest.  To secure the full and punctual
payment and performance of (the following clauses (a) and (b), collectively, the
“Obligations”) (a) all obligations owing to Pledgee and the other Creditor
Parties under the Securities Purchase Agreement and the Related Agreements, as
each may be amended, restated, modified and/or supplemented from time to time,
collectively, the “Documents”) and (b) all other indebtedness, obligations and
liabilities of each Pledgor to the Pledgee and the other Creditor Parties,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (in each
case, irrespective of the genuineness, validity, regularity or enforceability of
such Indebtedness, or of any instrument evidencing any of the Indebtedness or of
any collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of
such in any case commenced by or against any Pledgor under Title 11, United
States Code, including, without limitation, indebtedness, obligations of each
Pledgor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Indebtedness but for the commencement of such
case), each Pledgor hereby pledges, assigns, hypothecates, transfers and grants
a security interest to the Pledgee, for the ratable benefit of the Creditor
Parties, in all of the following (the “Collateral”):
 
(a) the shares of stock or other equity interests set forth on Schedule A
annexed hereto and expressly made a part hereof (together with any additional
shares of stock or other equity interests acquired by any Pledgor, the “Pledged
Stock”), the certificates representing the Pledged Stock and all dividends,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Stock;
 
(b) all additional shares of stock or other equity interests of any issuer
(each, an “Issuer”) of the Pledged Stock from time to time acquired by any
Pledgor in any manner, including, without limitation, stock dividends or a
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off (which shares shall be deemed to be part of
the Collateral), and the certificates representing such additional shares, and
all dividends, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares; and
 
(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3. Delivery of Collateral.  All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance satisfactory to the
Pledgee.  Each Pledgor hereby authorizes the Issuer upon demand by the Pledgee
to deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to the Pledgee, in each case to be held
by the Pledgee, subject to the terms hereof.  If an Event of Default (as defined
below) has occurred and is continuing beyond any applicable grace period, the
Pledgee shall have the right, during such time in its discretion and without
notice to the Pledgor, to transfer to or to register in the name of the Pledgee
or any of its nominees any or all of the Pledged Stock.  In addition, the
Pledgee shall have the right at such time to exchange certificates or
instruments representing or evidencing Pledged Stock for certificates or
instruments of smaller or larger denominations.  Notwithstanding anything
contained herein to the contrary, Pledgee acknowledges that all certificates
representing or evidencing the Pledged Stock have been previously delivered to
Laurus Master Fund, Ltd. and subsequently transferred to its assignees
(“Laurus”) as collateral security for the Pledgor’s obligations to Laurus.  The
Pledgee hereby agrees that, so long as the Pledged Stock is pledged to Laurus
and Laurus is in possession of such certificates, such certificates shall not be
required to be delivered to the Pledgee; provided, however, that once Laurus
terminates its security interest in such Pledged Stock the certificates shall be
delivered to the Pledgee to be held by the Pledgee in accordance with the terms
of this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
 
4. Representations and Warranties of each Pledgor.  Each Pledgor jointly and
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Indebtedness
has been paid in full and each Document and each agreement and instrument
entered into in connection therewith has been irrevocably terminated) that:
 
(a) the execution, delivery and performance by each Pledgor of this Agreement
and the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;
 
(b) this Agreement constitutes the legal, valid, and binding obligation of each
Pledgor enforceable against each Pledgor in accordance with its terms;
 
(c) (i) all Pledged Stock owned by each Pledgor is set forth on Schedule A
hereto and (ii) each Pledgor is the direct and beneficial owner of each share of
the Pledged Stock;
 
(d) all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and non-assessable;
 
(e) no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f) there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(g) each Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee, for the
ratable benefit of the Creditor Parties, in accordance with the terms of this
Agreement;
 
(h) each Pledgor owns each item of the Collateral pledged by it hereunder and,
except for the pledge and security interest granted to Laurus and/or its
assignees and previously and currently granted to the Pledgee, the Collateral
shall be free and clear of any other security interest, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”);
 
(i) there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties;
 
(j) none of the Pledged Stock has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;
 
(k) the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in the Pledgee, for the ratable benefit of
the Creditor Parties, all rights of each Pledgor in the Collateral as
contemplated by this Agreement; and
 
(l) the Pledged Stock includes one hundred percent (100%) of the issued and
outstanding shares of capital stock of each Pledgor (other than the Company).
 
5. Covenants.  Each Pledgor jointly and severally covenants that, until the
Indebtedness shall be satisfied in full and each Document and each agreement and
instrument entered into in connection therewith is irrevocably terminated:
 
(a) No Pledgor will sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will any Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.
 
(b) Each Pledgor will, at its expense, defend the Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party.
 
(c) Each Pledgor shall at any time, and from time to time, upon the written
request of the Pledgee, execute and deliver such further documents and do such
further acts and things as the Pledgee may reasonably request in order to effect
the purposes of this Agreement including, but without limitation, delivering to
the Pledgee, upon the occurrence of an Event of Default, irrevocable proxies in
respect of the Collateral in form satisfactory to the Pledgee.  Until receipt
thereof, upon an Event of Default that has occurred and is continuing beyond any
applicable grace period, this Agreement shall constitute each Pledgor’s proxy to
the Pledgee or its nominee to vote all shares of Collateral then registered in
such Pledgor’s name.
 
(d) No Pledgor will consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
6. Voting Rights and Dividends.  In addition to the Pledgee’s rights and
remedies set forth in Section 8 hereof, in case an Event of Default shall have
occurred and be continuing, beyond any applicable cure period, the Pledgee shall
(i) be entitled to vote the Collateral, (ii) be entitled to give consents,
waivers and ratifications in respect of the Collateral (each Pledgor hereby
irrevocably constituting and appointing the Pledgee, with full power of
substitution, the proxy and attorney-in-fact of each Pledgor for such purposes)
and (iii) be entitled to collect and receive for its own use cash dividends paid
on the Collateral.  Unless and until there shall have occurred and be continuing
an Event of Default, each Pledgor shall be permitted to exercise or refrain from
exercising any voting rights or other powers; provided that, in each case, no
vote shall be cast or any consent, waiver or ratification given or any action
taken or omitted to be taken if, in the reasonable judgment of the Pledgee, such
action would have a material adverse effect on the value of the Collateral or
any part thereof; and, provided, further, that each Pledgor shall give at least
five (5) days’ written notice of the manner in which such Pledgor intends to
exercise, or the reasons for refraining from exercising, any voting rights or
other powers other than with respect to any election of directors and voting
with respect to any incidental matters.  Following the occurrence of an Event of
Default, all rights of each Pledgor to vote and to give consents, waivers and
ratifications shall cease and all dividends and all other distributions in
respect of any of the Collateral, shall be delivered to the Pledgee to hold as
Collateral and shall, if received by any Pledgor, be received in trust for the
benefit of the Pledgee, be segregated from the other property or funds of any
other Pledgor, and be forthwith delivered to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).
 
7. Event of Default.  An “Event of Default” under this Agreement shall be deemed
to have occurred and may be declared by the Pledgee upon the happening of any of
the following events:
 
(a) An “Event of Default” under any Document or any agreement or note related to
any Document shall have occurred and be continuing beyond any applicable cure
period; or
 
(b) Any portion of the Collateral is subjected to a levy of execution,
attachment, distraint or other judicial process or any portion of the Collateral
is the subject of a claim (other than by the Pledgee) of a Lien or other right
or interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of fifteen (15) business days after the
Pledgee or any of its subsidiaries has knowledge thereof.
 
8. Remedies.  In case an Event of Default shall have occurred and is declared by
the Pledgee, the Pledgee may:
 
(a) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(b) Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and
 
(c) Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by the
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.
 
Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder.  At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by the Pledgee hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgee
and applied by it as provided in Section 10 hereof.  No failure or delay on the
part of the Pledgee in exercising any rights hereunder shall operate as a waiver
of any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder.  The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof.  The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Indebtedness.  In addition to
the foregoing, Pledgee shall have all of the rights, remedies and privileges of
a secured party under the Uniform Commercial Code of New York (the “UCC”)
regardless of the jurisdiction in which enforcement hereof is sought.
 
9. Private Sale.  Each Pledgor recognizes that the Pledgee may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) a public sale of all or part of the
Collateral by reason of certain prohibitions contained in the Securities Act,
and may be compelled to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner.  Each Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the
Securities Act.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
10. Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Pledgee as follows:
 
(a) First, to the payment of all costs, reasonable expenses and charges of the
Pledgee and to the reimbursement of the Pledgee for the prior payment of such
costs, reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expense of any taking, attorneys’ fees and reasonable expenses, court costs, any
other fees or expenses incurred or expenditures or advances made by the Pledgee
in the protection, enforcement or exercise of its rights, powers or remedies
hereunder;
 
(b) Second, to the payment of the Indebtedness, in whole or in part, in such
order as the Pledgee may elect, whether or not such Indebtedness is then due;
 
(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, Section 9-615(a)(3) of the UCC;
and
 
(d) Fourth, to the extent of any surplus to the Pledgors or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
each Pledgor shall be jointly and severally liable for the deficiency plus the
costs and fees of any attorneys employed by the Pledgee to collect such
deficiency.
 
11. Waiver of Marshaling.  Each Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
12. No Waiver.  Any and all of the Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of any Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Pledgee in reference to any of the
Indebtedness.  Each Pledgor hereby waives all notice of any such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consents to be bound hereby as fully and effectively as if such Pledgor
had expressly agreed thereto in advance.  No delay or extension of time by the
Pledgee in exercising any power of sale, option or other right or remedy
hereunder, and no failure by the Pledgee to give notice or make demand, shall
constitute a waiver thereof, or limit, impair or prejudice the Pledgee’s right
to take any action against any Pledgor or to exercise any other power of sale,
option or any other right or remedy.
 
13. Expenses.  The Collateral shall secure, and each Pledgor shall pay to the
Pledgee on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Indebtedness.
 
14. The Pledgee Appointed Attorney-In-Fact and Performance by the Pledgee.  Upon
the occurrence of an Event of Default, each Pledgor hereby irrevocably
constitutes and appoints the Pledgee as such Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in such Pledgor’s name, place and stead, all
such acts, things and deeds for and on behalf of and in the name of such
Pledgor, which such Pledgor could or might do or which the Pledgee may deem
necessary, desirable or convenient to accomplish the purposes of this Agreement,
including, without limitation, to execute such instruments of assignment or
transfer or orders and to register, convey or otherwise transfer title to the
Collateral into the Pledgee’s name.  Each Pledgor hereby ratifies and confirms
all that said attorney-in-fact may so do and hereby declares this power of
attorney to be coupled with an interest and irrevocable.  If any Pledgor fails
to perform any agreement herein contained, the Pledgee may itself perform or
cause performance thereof, and any costs and expenses of the Pledgee incurred in
connection therewith shall be paid by the Pledgors as provided in Section 10
hereof.
 
15. Waivers.  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH OR THEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR THERETO OR ANY OTHER
AGREEMENT EXECUTED OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
 
16. Recapture.  Notwithstanding anything to the contrary in this Agreement, if
the Pledgee or any other Creditor Party receives any payment or payments on
account of the  Indebtedness, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
the United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by the
Pledgee or such other Creditor Party, each Pledgor’s obligations to the Pledgee
and the other Creditor Parties shall be reinstated and this Agreement shall
remain in full force and effect (or be reinstated) until payment shall have been
made to the Pledgee and the other Creditor Parties, which payment shall be due
on demand.
 
17. Captions.  All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
18. Miscellaneous.
 
(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.
 
(b) No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.
 
(c) In the event that any provision of this Agreement or the application thereof
to any Pledgor or any circumstance in any jurisdiction governing this Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.
 
(d) This Agreement shall be binding upon each Pledgor, and each Pledgor’s
successors and assigns, and shall inure to the benefit of the Pledgee and its
successors and assigns for the ratable benefit of the Creditor Parties.
 
(e) Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Securities Purchase Agreement.
 
(f) This Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.
 
(g) EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH COURT
OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL PURPOSES IN
CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK.  EACH PLEDGOR FURTHER CONSENTS THAT
ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION,
ANY NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS
OR A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER,
MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN
DISTRICT OF NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED,
OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID
COURTS.  EACH PLEDGOR  WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.
 
(h) It is understood and agreed that any person or entity that desires to become
a Pledgor hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of any Document, shall become
a Pledgor hereunder by (x) executing a Joinder Agreement in form and substance
satisfactory to the Pledgee, (y) delivering supplements to such exhibits and
annexes to such Documents as the Pledgee shall reasonably request and (z) taking
all actions as specified in this Agreement as would have been taken by such
Pledgor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Pledgee and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Pledgee.
 
(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or electronic transmission shall be deemed an original signature
hereto.

 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
PERVASIP CORP. (f/k/a  eLEC Communications Corp.)
 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
VOX COMMUNICATIONS CORP.

 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
AVI HOLDING CORP.

 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
TELCOSOFTWARE.COM CORP.

 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
LINE ONE, INC.

 

  By: /s/ Paul H. Riss
 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
 
LV ADMINISTRATIVE SERVICES, INC.,
as Agent
 
 
By: /s/ Patrick Regan

 
Name: Patrick Regan

 
Title: Authorized Signatory




 
- 6 -

--------------------------------------------------------------------------------

 